Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 1 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 2 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 3 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 4 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 5 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 6 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 7 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 8 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 9 of 14




                                                   3/4/19


                                                   3/4/19




                                                    3/4/19
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 10 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 11 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 12 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 13 of 14
Case 6:19-bk-00878-CCJ   Doc 14   Filed 03/04/19   Page 14 of 14
